[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
The Defendant property owner moved for Summary Judgment on this "slip and fall" negligence claim. The property owner has leased the premises by oral lease to the co-defendant tenant. The property owner and tenant agree that the tenant has the maintenance responsibilities pursuant to such oral agreement.
Liability for injury due to defective premises is not dependent on title, but possession and control, see Farlow v. Andrews Corporation, 154 Conn. 220, 225, 224 A.2d 546 (1966).
In addition to allegations of negligence as to such maintenance items as snow and ice removal, or sanding; the plaintiff alleges improper design of the sidewalk. (Complaint 5a).
An issue of fact exists as to the responsibility for control of the design of the sidewalk. "Unless it is definitely expressed in the lease, the circumstances of the particular case determine whether the lessor has reserved control of the premises or whether they were under the exclusive dominion of the tenant, and it becomes a question of fact and is a matter of intention in the light of all the significant and attendant facts, which bear on the issue." Panaroni v. Johnson, 158 Conn. 92, at 98, 256 A.2d 246
(1969).
An issue of fact exists as to the owner's responsibility for alleged design defects in the sidewalk.
The Motion for Summary judgment is denied.
HON. ROBERT McWEENY SUPERIOR COURT JUDGE